DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eigler (1957) and Wang et al. (USP 7497903).
Claims 1, 2, 11, 12, 13, and 14: Eigler teaches a method of processing perlite comprising preheating the perlite ore in a preheating furnace at a temperature of from 800-1000F (427-538C). After preheating, the perlite is treated in a “popping” furnace at temperatures up to 1800F (982C) (Page 3). Eigler teaches that the heating time varies and cites specific examples of 30 minutes and 45 minutes (Page 17, Table IV).
Eigler teaches crushing the perlite prior to heating but do not teach an additional step of crushing the perlite after expanding to a d50 of about 5-50um or of about 20-30um. They do not teach a d10 diameter or a d90 diameter.
Wang et al. teach a method of micronizing perlite wherein the micronized expanded perlite product has a median particle size of less than 11 um (abstract). A d50 represents a median number wherein 50% of the particles have a greater and 50% have a lesser diameter size. Therefore, Wang et al. teach a d50 in the claimed range. They teach that the milling occurs following perlite expansion (col. 2, lines 50-55; col. 4, lines 18-25)). Milling and separating the particles results in perlite having a consistent controlled particle size (col. 2, lines 55-67).
Wang et al. teach that the “particle size has strong effect on both filter aid and filler applications” and that “the selection of the proper grade of filter aid depends on the size of the suspended particles that are to be removed.
The particle size is clearly a result effective variable. One of ordinary skill in the art at the time of the invention would have found it obvious to further mill Eigler’s perlite to adjust the particle size to one useful for an intended application, such as filtration. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 3: Eigler does not teach that the d10 diameter prior to milling is less than 20um.
The particle size prior to heating directly effects the dehydration and “popping” process of perlite. This is a result effective variable that effects the manner in which the material is dehydrated and the expansion process. The particle size is clearly a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Claim 7: Eigler and Wang et al. do not teach the loose density of the perlite after being expanded and milled.
However, they make obvious the same method of making expanded perlite. Assuming the same ore source of material, the end product will have the same properties such as loose density. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Claim 8: The water content of the perlite source is greater than (page 3, “Perlite contains from two to five percent of dissolved or chemically combined water.”). The water content of expanded perlite is from 1-3.5% (Table 1).
Claim 9: The amount of water lost during the process is directly related to both the initial water content and the temperature processing conditions. Given that the temperature conditions are the same as claimed as is the water content, a 20% change would be expected as well in the prior art. Further, the ranges provided by the prior art include a scenario of a 20% change of water content.
Claim 10: The amount of water lost during the process is directly related to both the initial water content and the temperature processing conditions. Given that the temperature conditions are the same as claimed as is the water content, a 1% change would be expected as well in the prior art. Further, the ranges provided by the prior art include a scenario of a 1% change of water content.
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. Applicant argues that Eigler nor Wang teach the amendment of the time of the first heating being from about 10 minutes to about 1 hour. The Examiner disagrees as is clear in Table IV on page 17 of Eigler. Please see the rejection above.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778